Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically receiving configuration information of a synchronization signal and PBCH block that has at least one of location indication information or time cycle indication information, determining at least one of a location of the synchronization signal and PBCH block in a synchronization signal burst set according to the location indication information or a time cycle of a synchronization signal burst set according to the time cycle indication information, the synchronization signal burst set corresponds to a complete beam sweeping process and contains a plurality of synchronization signal bursts, each synchronization signal burst contains a plurality of synchronization signal blocks that have the synchronization signal and PBCH block that are distributed in a same slot, receiving the synchronization signal and PBCH block according to the location or the time cycle and performing downlink synchronization according to the synchronization signal and PBCH block as detailed in the dependent claims for such limitations.
The closest prior art found by the Examiner is the previously cited references namely, (US 2018/0167946 A1) and (US 2018/0309612 A1).

For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472